ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2018-02-02_ORD_01_NA_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                           (SOMALIA v. KENYA)


                        ORDER OF 2 FEBRUARY 2018




                             2018
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)


                     ORDONNANCE DU 2 FÉVRIER 2018




3 CIJ1132.indb 1                                       7/05/18 12:35

                                               Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 2 February 2018,
                                          I.C.J. Reports 2018, p. 11




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                               (Somalie c. Kenya), ordonnance du 2 février 2018,
                                           C.I.J. Recueil 2018, p. 11




                                                                                 1132
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157330-5




3 CIJ1132.indb 2                                                                        7/05/18 12:35

                                           2 FEBRUARY 2018

                                               ORDER




                   MARITIME DELIMITATION
                    IN THE INDIAN OCEAN
                     (SOMALIA v. KENYA)




                   DÉLIMITATION MARITIME
                    DANS L’OCÉAN INDIEN
                     (SOMALIE c. KENYA)




                                           2 FÉVRIER 2018

                                           ORDONNANCE




3 CIJ1132.indb 3                                             7/05/18 12:35

                                                                                              11




                                  COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2018                                          2018
                                                                                                     2 février
                                                   2 février 2018                                   Rôle général
                                                                                                      no 161

                                   DÉLIMITATION MARITIME
                                    DANS L’OCÉAN INDIEN
                                             (SOMALIE c. KENYA)




                                                ORDONNANCE


                    Présents : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                                Tomka, Cançado Trindade, Greenwood, Mmes Xue,
                                Donoghue, MM. Gaja, Bhandari, Robinson, Gevorgian,
                                juges ; M. Guillaume, juge ad hoc ; M. Couvreur, greffier.


                      La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                    graphe 2, 48 et 49 de son Règlement,
                       Vu la requête déposée au Greffe de la Cour le 28 août 2014, par laquelle
                    la République fédérale de Somalie a introduit une instance contre la
                    République du Kenya au sujet d’un différend portant sur « l’établissement
                    de la frontière maritime unique séparant la Somalie et le Kenya dans
                    l’océan Indien et délimitant la mer territoriale, la zone économique exclu-
                    sive … et le plateau continental, y compris la partie de celui‑ci qui s’étend
                    au‑delà de la limite des 200 milles marins »,
                       Vu l’ordonnance du 16 octobre 2014, par laquelle le président de la
                    Cour a fixé au 13 juillet 2015 la date d’expiration du délai pour le dépôt
                    du mémoire de la République fédérale de Somalie et au 27 mai 2016 la
                    date d’expiration du délai pour le dépôt du contre-­mémoire de la Répu-
                    blique du Kenya,

                                                                                               4




3 CIJ1132.indb 89                                                                                          7/05/18 12:35

                                  délimitation maritime (ordonnance 2 II 18)                    12

                       Vu le mémoire de la République fédérale de Somalie déposé dans le
                    délai ainsi fixé,
                       Vu les exceptions préliminaires d’incompétence de la Cour et d’irrece-
                    vabilité de la requête soulevées par le Gouvernement de la République du
                    Kenya le 7 octobre 2015,
                       Vu l’arrêt en date du 2 février 2017, par lequel la Cour a déclaré
                    qu’elle avait compétence pour connaître de la requête déposée par la
                    République fédérale de Somalie le 28 août 2014 et que ladite requête était
                    recevable,
                       Vu l’ordonnance en date du 2 février 2017, par laquelle la Cour a fixé
                    au 18 décembre 2017 la nouvelle date d’expiration du délai pour le dépôt
                    du contre-­mémoire de la République du Kenya,
                       Vu le contre-­mémoire dûment déposé par la République du Kenya
                    dans le délai ainsi fixé ;
                       Considérant que, au cours d’une réunion que le président de la Cour a
                    tenue avec les représentants des Parties le 30 janvier 2018, le coagent de la
                    République fédérale de Somalie a indiqué qu’une réplique était nécessaire
                    pour répondre, notamment, à certaines questions d’ordre juridique soule-
                    vées pour la première fois dans le contre-­    mémoire, et a demandé un
                    délai de trois à quatre mois, à compter de la date de dépôt du contre‑­
                    mémoire, pour la préparation de ladite réplique ; que le coagent de la
                    République du Kenya a déclaré que son Gouvernement était également
                    d’avis qu’un second tour d’écritures était nécessaire, mais que des
                    délais plus longs devraient être accordés eu égard au temps nécessaire à la
                    préparation, par la République du Kenya, de sa duplique, étant
                    entendu qu’il lui faudrait rassembler les documents requis pour répondre
                    à tout nouveau document soumis par la République fédérale de Somalie
                    dans sa réplique ; et qu’elle a, en conséquence, sollicité une période de six
                    à huit mois pour la préparation par chaque Partie de sa pièce addition-
                    nelle ;
                       Compte tenu des vues des Parties ainsi exprimées et des circonstances
                    de l’espèce,
                      Autorise la présentation d’une réplique par la République fédérale de
                    Somalie et d’une duplique par la République du Kenya ;
                      Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                    pièces de procédure écrite :
                      Pour la réplique de la République fédérale de Somalie, le 18 juin 2018 ;
                      Pour la duplique de la République du Kenya, le 18 décembre 2018 ;
                      Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le deux février deux mille dix-huit, en trois exemplaires,

                                                                                                 5




3 CIJ1132.indb 91                                                                                     7/05/18 12:35

                                délimitation maritime (ordonnance 2 II 18)            13

                    dont l’un restera déposé aux archives de la Cour et les autres seront
                    ­transmis respectivement au Gouvernement de la République fédérale de
                     Somalie et au Gouvernement de la République du Kenya.


                                                                      Le président,
                                                             (Signé) Ronny Abraham.
                                                                        Le greffier,
                                                           (Signé) Philippe Couvreur.




                                                                                        6




3 CIJ1132.indb 93                                                                           7/05/18 12:35

